LAVERY, J.,
dissenting. I respectfully dissent from the majority opinion, which affirms the judgment of the trial court granting the defendant’s motion for summary judgment. I believe that the majority’s construction of General Statutes § 53-39a undermines the statute’s purpose of indemnifying police officers who are wrongfully accused of a crime allegedly committed while in the performance of their duties. I disagree with the majority for the reasons hereinafter set forth, because I believe a manifest injustice will be done to the plaintiff by affirming the trial court.
The majority holds that a police officer who is charged with a crime allegedly committed during the performance of his duties can never qualify for indemni*717fication under General Statutes § 53-39a if the case was nolled under the missing witness section of Practice Book § 726 and General Statutes § 54-56b and subsequently erased thirteen months later. The majority concludes that such an officer is not entitled to indemnification because the case against the officer was never dismissed. The majority also holds that a trial court cannot dismiss a criminal charge that has been nolled under the missing witness section of § 726 and erased after thirteen months pursuant to General Statutes § 54-142a (c).
I
Section 53-39a affords a police officer a right of indemnity for economic loss incurred for a prosecution of a crime allegedly committed by the officer in the course of his duty, if the charge is dismissed or the officer found not guilty. Rawling v. New Haven, 206 Conn. 100, 104, 537 A.2d 439 (1988). We are concerned here only with the meaning of the phrase if “the charge is dismissed.” General Statutes § 53-39a. I believe the majority was not correct in finding that the entry of a nolle prosequi is not included “under the umbrella” of the term “dismissal” for the purposes of § 53-39a.
In the underlying criminal case, a nolle prosequi was entered pursuant to Practice Book § 725.1 The plaintiff objected to the entering of a nolle prosequi at that time and demanded a dismissal. The trial court denied the plaintiffs objection and based its decision solely on the missing witness provision of Practice Book § 726.2 I *718conclude that the legislative intent and purpose is served only by constructing § 53-39a such that a nolle entered pursuant to the missing witness provision of § 726 is included in the definition of dismissal.
“In construing statutes, our goal is to discern and give effect to the apparent intent of the legislature. See State v. Kozlowski, 199 Conn. 667, 673, 509 A.2d 20 (1986); Hayes v. Smith, 194 Conn. 52, 57, 480 A.2d 425 (1984). In seeking to discern that intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter. . . . Frillici v. Westport, 231 Conn. 418, 431-32, 650 A.2d 557 (1994); Fleming v. Garnett, 231 Conn. 77, *71991-92, 646 A.2d 1308 (1994); State v. Metz, 230 Conn. 400, 409, 654 A.2d 965 (1994); Ambroise v. William Raveis Real Estate, Inc., 226 Conn. 757, 764, 628 A.2d 1303 (1993).” (Internal quotation marks omitted.) Steeneck v. University of Bridgeport, 235 Conn. 572, 581, 668 A.2d 688 (1995).
The obvious purpose of § 53-39a is to indemnify a police officer who is wrongfully accused of a crime allegedly committed while in the performance of his duties. Section 53-39a was enacted by Public Acts 1973, No. 73-627, and, at that time, Practice Book § 8193 set out the difference between a dismissal with prejudice and a dismissal without prejudice. When enacting § 53-39a, the legislature did not distinguish between a dismissal with prejudice and a dismissal without prejudice. The statute provided, as it does now, that an officer shall be indemnified if “the charge is dismissed.”
There was no practical difference between a dismissal without prejudice and a nolle. Practice Book § 727, in discussing nolles prosequi, provides: “The entry of a nolle prosequi terminates the prosecution and the defendant shall be released from custody. If subsequently the prosecuting authority decides to proceed against the defendant, a new prosecution must be initiated.” In State v. Talton, 209 Conn. 133, 141 n.11, 547 A.2d 543 (1988), and State v. Gaston, 198 Conn. 435, 440-41, 503 A.2d 594 (1986), our Supreme Court recognized that the only difference between a dismissal and a nolle is the time of erasure. Under General Stat*720utes § 54-142a (b), the records of an arrest are immediately erased on a dismissal, whereas, when a nolle is entered, the records of the arrest are erased thirteen months after its entry. General Statutes § 54-142a (c).
In State v. Lenczyk, 11 Conn. App. 224, 225, 526 A.2d 554 (1987), we said: “Because more than thirteen months have passed since the nolles were entered, the erasure provisions of General Statutes § 54-142a apply to this case. This statute requires that all criminal records of a nolled charge be erased after thirteen months from the entry of the nolle. General Statutes § 54-142a (c). The statute also prohibits the court clerk or any other person controlling the records from disclosing any information regarding the erased charge. General Statutes § 54-142a (e). That statute further provides that: ‘Any person who shall have been the subject of such erasure shall be deemed to have never been arrested within the meaning of the general statutes with respect to the proceedings so erased and may so swear under oath.’ General Statutes § 54-142a therefore prevents the state from reactivating the nolled charges in this case and places the defendant in essentially the same position as he would be in had the court granted his motion to dismiss.”
In a footnote, we farther observed that “[t]he defendant did not seek in the trial court to have the charges dismissed with prejudice. Had the defendant sought and the court granted such relief, the state would be precluded from prosecuting the defendant for the same offense or offenses. Practice Book § 819.4 The granting of a motion to dismiss without prejudice, however, does not preclude the state from charging the defendant in a new information with the same offenses within the applicable statute of limitations. Id. Under the present posture of this case, the defendant is essentially in the same position as he would be in had the court dismissed *721the charges without prejudice. See Practice Book § 727.” State v. Lenczyk, supra, 11 Conn. App. 225-26 n.1.
Dismissal is not defined by the statute or explained by the legislative history. “As a term of art or a technical phrase it has ‘a peculiar and appropriate meaning in the law’ and ‘shall be construed and understood accordingly.’ General Statutes § 1-1 (a). See 2A Sutherland, Statutes and Statutory Construction (4th Ed. Sands 1973) § 47.29.” Link v. Shelton, 186 Conn. 623, 627, 443 A.2d 902 (1982). Because the statute does not define the word “dismissal,” we must look elsewhere for the meaning. We may look to the meaning given the word in other statutes and consider that where the legislature uses the same word, it intends the same meaning. Link v. Shelton, supra, 627; 2A J. Sutherland, supra, § 53.03.
General Statutes § 54-142g (g)5 provides: “ ‘Dismissal’ means (1) prosecution of the charge against the accused was declined pursuant to rules of court or statute; or (2) the judicial authority granted a motion to dismiss pursuant to rules of court or statute; or (3) the judicial authority found that prosecution is no longer possible due to the limitations imposed by section 54-193.” (Emphasis added.) There is no question that the state declined to prosecute under Practice Book § 726 and General Statutes § 54-56b.
As previously noted; see footnote 5; § 54-142g is applicable to General Statutes § 54-142c. Section 54-142c is one of the statutes covering erasure. See General Statutes §§ 54-142a through 54-142d. Section 54-142c (b) provides in pertinent part: “Notwithstanding any other provisions of this chapter, within one year from the date of disposition of any case, the clerk of the court or any person charged with retention and control of *722erased records by the chief court administrator or any criminal justice agency having information contained in such erased records may disclose to the victim of a crime or his legal representative the fact that the case was dismissed. . . .” (Emphasis added.)
The majority posits that a nolle based on a missing witness, entered pursuant to Practice Book § 726 and General Statutes § 54-56b, is not a dismissal, nor will it become a dismissal after the thirteen month erasure period under General Statutes § 54-142a (c). I believe that a review of the statutory definition of dismissal under the erasure statute, the history and meaning of a dismissal with prejudice and a dismissal without prejudice as it existed at the time § 53-39a was passed, and the subsequent addition of § 54-142c (b) indicates that the legislature intended that a nolle, subsequently erased after thirteen months, becomes a dismissal for the purposes of § 53-39a.
II
In the alternative, I disagree with the majority in upholding the trial court’s denial of the plaintiffs motion to set aside the summary judgment rendered in favor of the defendant in this case after the trial court, Skolnick, J., granted dismissal of the criminal charges. The majority posits that the nolle and the erasure thirteen months later left nothing to dismiss. I disagree.
At the time the nolle prosequi was entered, the plaintiff moved for dismissal. The trial court denied the motion, citing Practice Book § 726, but indicated that it was familiar with the case and that if the state agreed it would have dismissed the case.6 The court also stated, *723on the basis of the facts of which it was aware, that it was certain that no judge would ever reactivate the charges. The plaintiff did everything he could do to obtain a dismissal.
The trial court retains jurisdiction once a nolle prose-qui enters for such matters as having a defendant’s motion to dismiss on an allegation of denial of a speedy trial. State v. Gaston, supra, 198 Conn. 443; State v. Lloyd, supra, 185 Conn. 205-206. After a nolle is entered and the records are erased pursuant to § 54-142a, reprosecution becomes difficult but not impossible. State v. Lloyd, supra, 210-11. Until the statute of limitations expires, only a motion to dismiss will take a defendant out of legal limbo. Id., 207.
In his motion to dismiss, the plaintiff sought dismissal based, inter alia, on the sixth and fourteenth amendments of the United States constitution and article first, § 8, of the Connecticut constitution, both of which encompass the right to a speedy trial. I conclude that the trial court, Skolnick, J., acted within its power when it dismissed the charges. The trial court, Rush, J., was incorrect when it ruled that there were no pending charges that could be dismissed and, thus, abused its discretion when it denied the motion to open.
I would reverse the judgment and remand the case for further proceedings.

 Practice Book § 725 provides: “A prosecuting authority shall have the power to enter a nolle prosequi in a case. It shall be entered upon the record after a brief statement by the prosecuting authority in open court for the reasons therefor."


 In rendering its decision on the plaintiff’s objection, the trial court stated:
“The Court: Under § 726 of the Practice Book, it deals with this situation, and provides that a defendant may object to the entering of a nolle at the time a nolle is offered by the prosecutor and can demand either a trial or dismissal. It says except under certain circumstances. One of them is a *718representation to the judicial authority by the prosecuting attorney that a material witness has disappeared. There are other grounds as well. As I read the Practice Book rule, even if I were inclined to dismiss the case, I don’t know I could do so in view of the fact that the state is not consenting to a dismissal. If the state were to consent to a dismissal, I would grant it. I understand what Mr. Keefe has said here. And I, for one, have sympathy with what he said. I’m familiar with this case somewhat. As you indicated, Mr. Keefe, the civil case has come before me and I entered an order there that that case is dismissed unless the complaining plaintiff in that case, the complaining witness in this case . . . completes, I think it was failure to plead a deposition?
“Mr. Keefe: Yes.
“The Court: I don’t think under the Practice Book rule I can dismiss the case. And, otherwise, I would probably be inclined to do so based on what you've said. But I think the Practice Book rule has to be followed. So I cannot at this point dismiss the case. Obviously, if the state nolles the case, the matter is going to have to come back if this woman shows up and attempts to prosecute the matter further. It’s going to have to come in on another application for a warrant. And while I’ve taken a cursory look at the arrest warrant here, it’s a fairly lengthy one, I can see why, without having the benefit of the other information you’ve recited here this morning and stated in your motion, why the judge that signed that warrant did so at the time. I’m sure that neither he, and certainly not I, would sign another warrant if the state brings the matter back. So a nolle may stand. For the reasons stated, I cannot grant the motion to dismiss.” (Emphasis added.)


 Practice Book § 819, which was repealed on October 1, 1987, provided: “If the judicial authority grants a motion to dismiss, he shall specify whether 1he dismissal is with or without prejudice. If the dismissal is with prejudice, the defendant shall be released, and the prosecuting authority may, where he is entitled by law, appeal the dismissal in the same manner and to the same effect as appeals from final judgments in criminal prosecutions. If the dismissal is without prejudice, the defendant shall be released, but the dismissal shall not be a bar to further prosecution for the same offense or offenses.”


 See footnote 3.


 General Statutes § 54-142g is entitled “Definitions” and is applicable to General Statutes §§ 54-142g et seq., 29-11 and 54-142c.


 At the dismissal hearing, the plaintiff, through his attorney, represented to the court that the informant had a documented history of lying. He also represented that the informant did not go to the emergency room until almost twenty days after she said that she was raped by the officer, and that she went only because her lawyer advised her to do so. The plaintiff stated that the informant’s former husband told the Wallingford police *723department that she had told him she was never raped by the officer, but was claiming that the plaintiff raped her so that she could get some money out of the officer, and that she abused her two children and was thrown out of a public shelter because of drugs. At her deposition, she indicated that another person had assaulted her after the officer’s alleged assault and that she got drunk every few days.